     8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 1 of 22 - Page ID # 2324



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

JAMES LANGRELL,

                     Plaintiff,                                 8:18CV57

         vs.
                                                     MEMORANDUM AND ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


         This matter is before the Court on defendant Union Pacific Railroad Company’s

(“U.P.” or “the Railroad”) motion for summary judgment, Filing No. 38, and motion in

limine, Filing No. 41.    This is an action under the Federal Employers' Liability Act

(“FELA”), 45 U.S.C. § 51 et seq. The plaintiff worked as a brakeman and conductor at

U.P. for more than 20 years. He alleges that while he was employed at U.P., he was

negligently exposed to number of carcinogens that contributed to his tonsil cancer.

I.       BACKGROUND

         U.P.’s motion for summary judgment is based on the contention that summary

judgment is warranted if the Court excludes the testimony of either of the plaintiff’s

expert witnesses. It argues that without the expert testimony, the plaintiff will be unable

to establish medical causation and/or unable to prove that Langrell was exposed to

unreasonable amounts of any allegedly toxic substance while employed by the

Railroad.

         U.P. moves in limine to exclude the testimony of Joseph Landolph, Ph.D., and

Dr. Robert Gale, M.D., Ph.D., under Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993). U.P. does not challenge the experts’ qualifications. It contends, however, that



                                            1
  8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 2 of 22 - Page ID # 2325



neither Dr. Gale’s nor Dr. Landolph’s methodologies are grounded in reliable science or

fact.   It also contends that the experts’ opinions lack foundation, arguing that neither

expert has knowledge of Langrell’s worksite, equipment, or job tasks at the Railroad;

neither interviewed or reviewed documents such as air monitoring records; and both

relied on the few facts summarized by plaintiff’s counsel on a one-page document.

Further, the Railroad contends that neither expert calculated the level of Langrell’s

exposure.     It argues that without any showing of the amount of exposure, it is

scientifically impossible to “rule in” diesel exhaust, creosote, formaldehyde, PAH’s or

benzene as potential causes of Langrell’s cancer.

        The Railroad also challenges Dr. Landolph’s use of calculations derived from

California regulations governing toxic air districts that are not applicable to the facts of

this case.   Also, U.P. contends Dr. Gale fails to plausibly rule out other possible sole

causes of Langrell’s tonsil cancer such as his history of HPV virus infection, smoking

and drinking. It further argues Dr. Gale did not reliably perform a differential etiology

analysis.

        In support of its motion, U.P. it submits the declarations of its own experts. Filing

No. 40-8, Declaration of Dr. Christopher M. Long (“Dr. Long Decl.”); Filing No. 40-9,

Declaration of Dr. Paolo Boffeta (“Dr. Boffeta Decl.”). Both experts refute the opinions

and methods of the plaintiff’s experts. Id.

II.     FACTS

        For purposes of the motion for summary judgment, the parties agree to the

following facts.    The plaintiff, James Langrell, began to work for the St. Louis

Southwestern Railroad, which was nicknamed the Cotton Belt Railroad, in 1970. He left



                                              2
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 3 of 22 - Page ID # 2326



that railroad in 1988. Nine years later, in 1995, Langrell began working for the Southern

Pacific Railroad, which became the Union Pacific Railroad. Langrell was injured two

years later, in 1997, and never worked for a railroad again.            Langrell developed

squamous cell carcinoma of the left tonsil in 2014. The DNA of a protein called P16

was found within Langrell’s tonsil tumor. Filing No. 39, Defendant’s Brief at 3-5, Filing

No. 53, Plaintiff’s Brief at 2.

       Langrell identified Dr. Gale as a medical expert “who will testify as to general and

specific causation of the Plaintiff’s injuries.” Filing No. 40-10, Ex. 10, Plaintiff’s Expert

Disclosures at 1. Dr. Gale opines: “Based on the data I reviewed and considered, I

opine it is more likely than not to a reasonable degree of medical probability the

occupational exposures of Mr. James Langrell to diesel engine exhaust particles,

benzene, formaldehyde and creosote were a cause of his developing tonsil cancer.”

Filing No. 40-2, Ex. 2, Dr. Gale Expert Report at 4.

       Plaintiff identified Dr. Landolph as a liability expert to testify as to “notice and

foreseeability of the hazards associated with the Plaintiff’s crafts, including exposure to

carcinogens and the railroad industry’s knowledge of the hazards of exposure to toxins”

and to the nature of Langrell’s exposures to various toxins present on the railroad.

Filing No. 40-10, Ex. 10, Expert Disclosures at 1. The plaintiff disputes U.P.’s other

purportedly undisputed statements of fact. Filing No. 53, Plaintiff’s Brief at 3-4.

       The record shows that Dr. Joseph Landolph has a Ph.D. in Physical Chemistry

and Biophysical Chemistry from the University of California at Berkeley. Filing No. 54-1,

Joseph Landolph, Ph.D., Curriculum Vitae.        He has had postdoctoral training at the

University of Southern California/Norris Comprehensive Cancer Center, Keck School of



                                             3
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 4 of 22 - Page ID # 2327



Medicine with a specialization in Molecular and Cell Biology of       Polycyclic Aromatic

Hydrocarbon-Induced Morphological and Neoplastic Cell Transformation, Chemical

Mutagenesis, and Chemical Carcinogenesis.           Id.   He is an Assistant/Associate

Professor of Molecular Microbiology and Immunology, Pathology, and Molecular

Pharmacology and Toxicology/Molecular Pharmacology and Pharmaceutical Sciences,

at the Keck School of Medicine and School of Pharmacy, University of Southern

California.   Id. He offered expert opinions covering two main topics: (1) whether the

chemical agents to which Mr. Langrell was exposed were capable of causing and/or

contributing to the development of cancer, or specifically, tonsillar squamous cell

carcinoma; and (2) the excess cancer risk for brakemen/conductors with a work

duration exposure to diesel particulate matter of over twenty years. Filing No. 54-2, Dr.

Landolph Report at 37-38.

       Dr. Landolph based his opinion on conventional methodologies of science,

review of scientific studies, a review of Langrell’s medical records, and documentation

outlining Mr. Langrell’s work history and his cumulative exposures prepared by plaintiff’s

counsel, as well as his own experience in the fields of genotoxicity, mutagenesis,

chemically induced morphological and neoplastic cell transformation, and chemical

carcinogenesis, and his own work from his laboratory and published studies from other

laboratories. Id. at 17-19. Specifically, he relied on several scientific studies with data

on railroad workers and exposure to diesel exhaust. See id. at 38-55. He also relies on

materials from the International Agency for the Research on Cancer (“IARC”) which

performs studies regarding diesel exposure and reviews diesel exhaust exposure

among railroad workers and on worker inhalation rates identified by the California



                                            4
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 5 of 22 - Page ID # 2328



Environmental Protection Agency. Id. at 24, 33-36; see also Filing No. 54-6, Deposition

of Robert Gale, M.D. (“Dr. Gale Dep.”) at 122, 159. In his report, Dr. Landolph states:

      It is my opion (sic) that the diesel particulate matter is capable of causing

      and/or contributing to the development of squamous cell oropharyngeal

      cancer (subsumed within the broader category of head and cancer), an

      anatomic area that includes the tonsillar fossa. It is my opinion that when

      Mr. Langrell inhaled diesel exhaust, this allowed the diesel exhaust and its

      benzene, BaP, other PAHs, and TCDD (dioxin) to penetrate to his oral

      cavity, nasal cavity, pharyngeal area, and respiratory system, and to

      cause the induction of the moderately differentiated squamous cell

      carcinoma of the tonsillar fossa that he developed. Inhalation of TCDD

      from diesel exhaust by Mr. Langrell also likely contributed to his

      development of the moderately differentiated squamous cell carcinoma of

      the tonsillar fossa that Mr. James Langrell developed, because dioxin is a

      carcinogen and tumor promoter at many organ sites in humans.


Filing No. 54-2, Dr. Landolph Expert Report at 38.       In his deposition, Dr. Landolph

testified that when considering dose-response, there is no threshold of exposure. Filing

No. 54-3, Deposition of Joseph Landolph, Ph. D. (“Dr. Landolph Dep”) at 189-91. He

also testified that epidemiological studies support that position, as well as regulatory

agencies.   Id. at 191. He calculated Langrell’s excess cancer risk by analyzing data

from the State of California, based on worker inhalation rates. See Filing No. 54-2, Dr.

Landolph Report at 33-36.     Dr. Landolph stated in his deposition that he “made the

calculation of how much respirable elemental carbon, REC, was in the air that he was


                                            5
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 6 of 22 - Page ID # 2329



exposed to using the OEHHA tables and then took that and made a cancer risk

calculation, and it shows a significantly enhanced yield of cancer risk for Mr. Langrell.”

Filing No. 54-3, Ex. 3, Landolph Dep. at 172-73.

         Dr. Robert Gale has an M.D. from the State University of New York and had

postgraduate medical training focused on internal medicine, hematology and oncology,

at the University of California, Los Angeles (“UCLA”).     Filing No. 54-4, Robert Gale,

M.D., Ph.D.’s Curriculum Vitae. He also has a Ph.D. in microbiology and immunology

from UCLA, focusing on cancer immunology.          Id. Dr. Gale’s studies at UCLA were

funded by the U.S. National Institutes of Health (“NIH”) and the Leukemia Society of

America.     Id.   Dr. Gale is presently the Executive Director of Clinical Research,

Hematology and Oncology at Celgene Corporation. Id.

         Dr. Gale based his opinion on a review of epidemiological studies and materials

and medical literature, the plaintiff’s medical records, Dr. Landolph’s industrial hygiene

expert report, and a review the plaintiff’s work history and exposures provided to him by

the plaintiff’s counsel. Filing No. 54-6, Dr. Gale Dep at 78-79. Additionally, he spoke to

Dr. Landolph about Langrell’s history of toxic exposure while employed at U.P. Id. at

81-82.     Dr. Gale analyzed whether exposures from diesel engine exhaust particles,

benzene, formaldehyde, and creosote could be a cause of cancer in humans, and, more

specifically, whether it can be a cause of squamous cell tonsil cancer. Filing No. 54-5,

Dr. Gale Report at 7-8. He then considered whether the exposures reported by Langrell

were sufficient to contribute to Langrell’s tonsillar squamous cell carcinoma. Id. at 8.

Dr. Gale stated that the rarity of tonsillar squamous cell carcinoma makes it unlikely or

impossible for epidemiological studies to be performed and directly link exposure to



                                            6
    8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 7 of 22 - Page ID # 2330



diesel exhaust particulates to tonsil cancer, but he concluded that there is there is

strong evidence that the “exposure to the compounds and chemicals contained in diesel

engine exhaust particulates and other compounds and chemicals . . . must be a

potential cause of squamous cell tonsil cancer,” based on what is known about diesel

exhaust particulates and the development of cancer in other organs and on what is

known about tobacco smoke and tonsillar cancer.                     Filing No. 54-5, Ex. 5, Dr. Gale

Expert Report at 8-9.

        He testified he used a Bayesian approach,1 allowing him to “consider

interdependence of individual probabilities” and to render an opinion as to “whether the

weight of the evidence indicates it is more likely than not to a reasonable degree of

medical probability that exposure to the carcinogens discussed was a cause of tonsil

cancer in Mr. Langrell.” Filing No. 54-6, Dr. Gale Dep. at 179; Filing No. 54-5, Dr. Gale

Report at 1. He also testified he used the Bradford Hill criteria2 as a starting point and

applied the EPA’s 2005 documents on Guidelines for Cancer Risk Assessment. Id. at

104.    Dr. Gale stated, “I followed the guidance in the reference manual on scientific

evidence from the Federal Judicial Center” and that “my opinion is based on Bayesian


1
 “Bayesian” is defined as “being, relating to, or involving statistical methods that assign p robabilit ies or
distributions to events (such as rain tomorrow) or parameters (such as a populat ion mean) b ased on
experience or best guesses before experimentation and data collection and that apply Bayes' theorem t o
revise the probabilities and distributions after obtaining experimental data.” See “B ayes ian. ” Merriam-
Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/Bayesian.
Accessed 27 May. 2020.
2
  The Federal Judicial Center (“FJC”) Ref erence Manual sets out the “Bradf ord Hill” f actors that
epidemiologists consider in assessing general causation. FJC, Reference Manual on Scientific Evidenc e
(“Ref erence Manual”) at 375-76 (2d ed. 2000); see also King v. Burlington N. Santa Fe Ry Co., 762
N.W.2d 24, 40-41 (Neb. 2009). The f actors include (1) temporal relationship, (2) strength of the
association, (3) dose-response relationship, (4) replication of the findings, (5) biological p lausibility, (6)
consideration of alternative explanations, (7) cessation of exposure, (8) s pecificity of the association, and
(9) consistency with other knowledge. See Ref erence Manual at 375-76. The Ref erence Manual
explains that one or more causation factors may be absent even when a true causal relationship ex is ts .
Id. at 376.

                                                      7
  8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 8 of 22 - Page ID # 2331



probabilities, which consider interdependence of individual probabilities.” Id. at 178-79.

The record shows Dr. Gale considered Langrell’s family history, smoking and alcohol

history, other diseases and exposures, oral hygiene, and the presence of a protein

considered a biomarker of HPV-16 infection. Filing No. 54-5, Dr. Gale Report at 6-7;

Filing No. 54-6, Dr. Gale Dep. at 160.

III.   LAW

       A.     Summary Judgment

       Summary judgment is appropriate when, viewing the facts and inferences in the

light most favorable to the nonmoving party, “the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(c). The plain language of Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails

to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).

       “The movant ‘bears the initial responsibility of informing the district court of the

basis for its motion, and must identify ‘those portions of [the record] . . . which it believes

demonstrate the absence of a genuine issue of material fact.’” Torgerson v. City of

Rochester, 643 F.3d 1031, 1042, (8th Cir. 2011) (en banc) (quoting Celotex, 477 U.S. at

323). If the movant does so, “the nonmovant must respond by submitting evidentiary

materials that set out ‘specific facts showing that there is a genuine issue for trial.’” Id.

(quoting Celotex, 477 U.S. at 324



                                              8
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 9 of 22 - Page ID # 2332



         The evidence must be viewed in the light most favorable to the nonmoving party,

giving the nonmoving party the benefit of all reasonable inferences. Kenney v. Swift

Transp., Inc., 347 F.3d 1041, 1044 (8th Cir. 2003). If “reasonable minds could differ as

to the import of the evidence,” summary judgment should not be granted. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251 (1986).       “In ruling on a motion for summary

judgment, a court must not weigh evidence or make credibility determinations.”            Id.

“Where the unresolved issues are primarily legal rather than factual, summary judgment

is particularly appropriate.” Koehn v. Indian Hills Cmty. Coll., 371 F.3d 394, 396 (8th

Cir. 2004).

         B.    Expert Testimony

         Federal Rule of Evidence 702 governs the admissibility of expert testimony and

requires that:    A(1) the evidence must be based on scientific, technical or other

specialized knowledge that is useful to the finder of fact in deciding the ultimate issue of

fact; (2) the witness must have sufficient expertise to assist the trier of fact; and (3) the

evidence must be reliable or trustworthy.@ Kudabeck v. Kroger Co., 338 F.3d 856, 859

(8th Cir. 2003). When faced with a proffer of expert testimony, trial judges are charged

with the “gatekeeping” responsibility of ensuring that all expert evidence admitted is

both relevant and reliable. Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147 (1999);

Daubert, 509 U.S. at 589; United States v. Merrell, 842 F.3d 577, 582 (8th Cir. 2016).

The proponent of expert testimony bears the burden of providing admissibility by a

preponderance of the evidence. Lauzon v. Senco Prods., 270 F.3d 681, 686 (8th Cir.

2001).




                                             9
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 10 of 22 - Page ID # 2333



       Testimony is relevant if it is “sufficiently tied to the facts of the case that it will aid

the jury in resolving a factual dispute.” Daubert, 509 U.S. at 591. In the Eighth Circuit,

a district court applies a three-part test when screening expert testimony under Rule

702:

       First, evidence based on scientific, technical, or other specialized
       knowledge must be useful to the finder of fact in deciding the ultimate
       issue of fact. This is the basic rule of relevancy. Second, the proposed
       witness must be qualified to assist the finder of fact. Third, the proposed
       evidence must be reliable or trustworthy in an evidentiary sense, so that, if
       the finder of fact accepts it as true, it provides the assistance the finder of
       fact requires.


Lauzon, 270 F.3d at 686 (internal citations and quotations omitted). Expert testimony

assists the trier of fact when it provides information beyond the common knowledge of

the trier of fact. Kudabeck, 338 F.3d at 860.

       To satisfy the reliability requirement, the party offering the expert testimony must

show by a preponderance of the evidence “that the methodology underlying [the

expert’s] conclusions is scientifically valid.” Barrett v. Rhodia, Inc., 606 F.3d 975, 980

(8th Cir. 2010) (citations omitted). In making the reliability determination, the court may

consider:

       (1) whether the theory or technique can be or has been tested; (2)
           whether the theory or technique has been subjected to peer review or
           publication; (3) whether the theory or technique has a known or
           potential error rate and standards controlling the technique’s
           operations; and (4) whether the theory or technique is generally
           accepted in the scientific community.


Russell v. Whirlpool Corp., 702 F.3d 450, 456 (8th Cir. 2012).             Additional factors to

consider include: “‘whether the expertise was developed for litigation or naturally flowed

from the expert’s research; whether the proposed expert ruled out other alternative


                                               10
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 11 of 22 - Page ID # 2334



explanations; and whether the proposed expert sufficiently connected the proposed

testimony with the facts of the case.’” Polski v. Quigley Corp., 538 F.3d 836, 839 (8th

Cir. 2008) (quoting Sappington v. Skyjack, Inc., 512 F.3d 440, 449 (8th Cir. 2008)).

“This evidentiary inquiry is meant to be flexible and fact specific, and a court should use,

adapt, or reject” these factors as the particular case demands. Russell v. Whirlpool,

702 F.3d at 456 (citation omitted).

       When making the reliability inquiry, the court should focus on “principles and

methodology, not on the conclusions that they generate.” Kuhn v. Wyeth, Inc., 686 F.3d

618, 625 (8th Cir. 2012).     However, “conclusions and methodology are not entirely

distinct from one another. Trained experts commonly extrapolate from existing data.”

Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

       In applying the reliability requirement of Daubert, the Eighth Circuit draws a

drawn a distinction between challenges to a scientific methodology and challenges to

the application of that scientific methodology. United States v. Gipson, 383 F.3d 689,

696 (8th Cir. 2004). “When the application of a scientific methodology is challenged as

unreliable under Daubert and the methodology itself is sufficiently reliable, outright

exclusion of the evidence is warranted only if the methodology ‘was so altered by a

deficient application as to skew the methodology itself.’”        Id. at 697 (emphasis in

Gipson) (quoting United States v. Martinez, 3 F.3d 1191, 1198 (8th Cir. 1993)).

Generally, deficiencies in application go to the weight of the evidence, not its

admissibility. See id.

       “‘As a general rule, the factual basis of an expert opinion goes to the credibility of

the testimony, not the admissibility, and it is up to the opposing party to examine the



                                             11
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 12 of 22 - Page ID # 2335



factual basis for the opinion in cross-examination.’”   Bonner v. ISP Techs., Inc., 259

F.3d 924, 929 (8th Cir. 2001) (quoting Hose v. Chicago Nw. Transp. Co., 70 F.3d 968,

976 (8th Cir. 1995)). “Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and appropriate means

of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

       “[C]ases are legion” in the Eighth Circuit that “call for the liberal admission of

expert testimony.” Johnson v. Mead Johnson & Co., LLC, 754 F.3d 557, 562 (8th Cir.

2014). “As long as the expert's scientific testimony rests upon ‘good grounds, based on

what is known’ it should be tested by the adversary process with competing expert

testimony and cross–examination, rather than excluded by the court at the outset.” Id.

(quoting Daubert, 509 U.S. at 590).

       District courts are “not to weigh or assess the correctness of competing expert

opinions.”   Id.   The jury, not the trial court, should be the one to ‘decide among the

conflicting views of different experts.’”   Kumho Tire Co., 526 U.S. at 153.      Medical

experts often disagree on diagnosis and causation and questions of conflicting evidence

must be left for the jury's determination. Hose, 70 F.3d at 976.

       C.      The FELA

       Railroads are liable in damages for an employee's “injury or death resulting in

whole or in part from the Railroad’s negligence.”         45 U.S.C. § 51.      Appraising

negligence under FELA “turns on principles of common law . . . , subject to such

qualifications [that] Congress” introduces. Consol. Rail Corp. v. Gottshall, 512 U.S. 532,

543-44 (1994) (noting the qualifications are the modification or abrogation of several

common-law defenses to liability, including contributory negligence and assumption of



                                            12
    8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 13 of 22 - Page ID # 2336



risk).   The FELA is to be liberally construed, but it is not a workers' compensation

statute, and the basis of liability is “negligence, not the fact that injuries occur.” Id. at

543.

         FELA imposes upon employers a continuous duty to provide a reasonably safe

place to work.       Cowden v. BNSF Ry. Co., 690 F.3d 884, 889 (8th Cir. 2012). The

railroad’s duty to provide a safe workplace is a duty of reasonable care. CSX Transp.,

Inc. v. McBride, 564 U.S. 685, 703 (2011). However, “a relaxed standard of causation

applies under FELA.” Gottshall, 512 U.S. at 543; see Holloway v. Union Pac. R.R. Co.,

762 F. App'x 350, 352 (8th Cir. 2019).                   The test is simply whether the railroad’s

negligence played a part—no matter how small—in bringing about the injury. McBride,

564 U.S. at 705; see also Paul v. Mo. Pac. R.R. Co., 963 F.2d 1058, 1061 (8th Cir.

1992)(stating that “[u]nder FELA, the plaintiff carries only a slight burden on

causation.”).    In FELA cases the negligence of the defendant need not be the sole

cause or whole cause of the plaintiff's injuries. 3 Claar v. Burlington N.R.R. Co., 29 F.3d

499, 503 (9th Cir. 1994).

         Despite the lower causation standard under FELA, a plaintiff must still

demonstrate some causal connection between a defendant's negligence and his or her

injuries. Brooks v. Union Pac. R.R. Co., 620 F.3d 896, 899 (8th Cir. 2010). In order to

avoid summary judgment, a FELA plaintiff is required to produce admissible evidence

that the railroad’s negligence played a part in causing his alleged injury. Id. If an injury

has “no obvious origin, ‘expert testimony is necessary to establish even that small


3
 In contrast, “[t]o establish causation in a common law negligence action, a plaintiff generally must s how
that the def endant's conduct was a ‘substantial factor in bringing about t he harm. ’” Tuf ariello v. Long
Island R.R. Co., 458 F.3d 80, 87 (2d Cir. 2006) (quoting Restatement 2d of Torts § 431(a)).


                                                    13
    8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 14 of 22 - Page ID # 2337



quantum of causation required by FELA.’” Brooks, 620 F.3d at 899 (quoting Claar, 29

F.3d at 504); see also Mayhew v. Bell S.S. Co., 917 F.2d 961, 963 (6th Cir. 1990)

(“[A]lthough a [FELA] plaintiff need not make a showing that the employer's negligence

was the sole cause, there must be a sufficient showing (i.e. more than a possibility) that

a causal relation existed.”).

         “The standard of causation under FELA and the standards for admission of

expert testimony under the Federal Rules of Evidence are distinct issues and do not

affect one another.” Claar, 29 F.3d at 503. Daubert 's standards for determining the

admissibility of expert testimony apply regardless of whether the plaintiff's burden to

prove causation is reduced.           Wills v. Amerada Hess Corp., 379 F.3d 32, 47 (2d Cir.

2004) (involving Jones Act and stating that “the standards for determining the reliability

and credibility of expert testimony are not altered merely because the burden of proof is

relaxed”); see also Taylor v. Consol. Rail Corp., No. 96-3579, 114 F.3d 1189 (Table),

1997 WL 321142, at *6–7 (6th Cir. June 11, 1997) (noting it is well established that the

admissibility of expert testimony is controlled by Daubert, even in FELA cases); Hose,

70 F.3d at 976 (applying Daubert in an FELA case).4

         A differential diagnosis is “an alternative method of establishing causation,” one

which may be utilized where the particular facts of the case do not lend themselves to

quantitative analysis.5 Hardyman v. Norfolk & W. Ry. Co., 243 F.3d 255, 261 (6th Cir.


4
  That is not to say that the lower standard of proof has no ef f ect on a Daubert inquiry. Daubert 's
relevancy inquiry (that is, whether the evidence assists the trier of fact) may be affected b y t h e reduced
statutory burden of proof. Wills, 379 F.3d at 47; see Daubert v. Merrell Dow Pharms., Inc., 43 F.3d 1311,
1321 (9th Cir. 1995) (on remand f rom the Supreme Court) (stating that where the pertinent inquiry is
whether the proffered expert testimony “will assist the trier of fact” in determining c ausation, t he c ourt
looks to the governing substantive standard).

5
 Courts sometimes fail to distinguish between differential diagnosis and differential etiology. K ing, 762
N.W.2d at 49. Differential diagnosis refers to a physician's “determination of which one of t wo o r more

                                                    14
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 15 of 22 - Page ID # 2338



2001) (rejecting defendant railroad’s argument that the only way the plaintiff could

establish causation would be with the proffer of a known “dose/response relationship” or

“threshold phenomenon[,]”); see also Russell v. Ill. Cent. R.R., No. W2013-02453-COA-

R3-CV, 2015 WL 4039982 at *4 (finding that the process of considering all relevant

potential causes of a plaintiff’s cancer and eliminating alternative causes produces a

reliable opinion). “In performing a differential diagnosis, a physician begins by ‘ruling in’

all scientifically plausible causes of the plaintiff's injury. The physician then ‘rules out’

the least plausible causes of injury until the most likely cause remains.” Glastetter v.

Novartis Pharm. Corp., 252 F.3d 986, 989 (8th Cir. 2001).                           A reliable differential

diagnosis typically, though not invariably, is performed after “physical examinations, the

taking of medical histories, and the review of clinical tests, including laboratory tests,”

but “[a] doctor does not have to employ all of these techniques in order for the doctor's

diagnosis to be reliable” and “[a] differential diagnosis may be reliable with less than all

the types of information set out above.” Kannankeril v. Terminix Int'l, Inc., 128 F.3d 802,

807 (3d Cir. 1997).

        In the Eighth Circuit, differential diagnoses in general pass muster under the four

considerations identified in Daubert.            Johnson, 754 F.3d at 564 (agreeing with other

circuits that a differential diagnosis is a tested methodology, has been subjected to peer

review/publication, does not frequently lead to incorrect results, and is generally

accepted in the medical community). In fact, the Eighth Circuit has “termed an opinion

[based on a differential diagnosis] ‘presumptively admissible,’ noting that a district court


diseases or conditions a patient is suffering from, by systematically c omparing and c ontras ting t heir
clinical findings.” Id. “In contrast, etiology refers to determining the causes of a disease or disorder.” I d.
at 49-50.


                                                      15
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 16 of 22 - Page ID # 2339



may not exclude such expert testimony unless the diagnoses are ‘scientifically invalid.’”

Id. Also, the Eighth Circuit has “consistently ruled that experts are not required to rule

out all possible causes when performing the differential etiology analysis.” Id. at 563.

       Under general negligence principles, in a toxic tort case, “at a minimum . . . there

must be evidence from which the factfinder can conclude that the plaintiff was exposed

to levels of [the toxic agent at issue] that are known to cause the kind of harm that the

plaintiff claims to have suffered." Mattis v. Carlon Elec. Prods., 295 F.3d 856, 860 (8th

Cir. 2002)(addressing causation in the context ordinary negligence and a proximate

cause standard). To prove causation in a toxic tort case, a plaintiff must show both that

the alleged toxin is capable of causing injuries like that suffered by the plaintiff in

persons subjected to the same level of exposure as the plaintiff, and that the toxin was

the cause of the plaintiff's injury. Wright v. Willamette Indus., 91 F.3d 1105, 1106 (8th

Cir. 1996) (under Arkansas law, applying a proximate cause standard that required

evidence from which a reasonable person could conclude that a defendant's emission

had probably caused harm in order to recover). However, even under common-law

negligence standards, a plaintiff does not need to produce a “mathematically precise

table equating levels of exposure with levels of harm” to show that he was exposed to

a toxic level of   a   chemical, but must only      present “evidence from       which a

reasonable person could conclude that his exposure probably caused his injuries.”

Bonner, 259 F.3d at 928 (emphasis added). “[W]hile precise information concerning the

exposure necessary to cause specific harm to humans and exact details pertaining to

the plaintiff's exposure are beneficial, [it must be recognized that] such evidence is not

always available, or necessary, . . . and need not invariably provide the basis for an



                                            16
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 17 of 22 - Page ID # 2340



expert's opinion on causation.” Westberry v. Gislaved Gummi AB, 178 F.3d 257, 264

(4th Cir. 1999) (involving strict liability, breach of warranty, and negligence action).

       In the context of the FELA, a plaintiff need not necessarily prove the levels of a

toxin to which he or she was exposed. See Hardyman, 243 F.3d at 262-66 (reversing

trial court's ruling that plaintiff could establish causation only by showing a

“dose/response relationship” between exposure levels and risk of disease and finding

that an expert need not possess specific dosage information in order to testify about

causation in an FELA case); Harbin v. Burlington N. R.R. Co., 921 F.2d 129, 132 (7th

Cir. 1990) (finding a plaintiff need not identify the specific composition and density of

soot present in his work environment to survive a summary judgment—although “expert

testimony documenting the hazards posed by the presence of so many parts per million

of soot in the air would certainly enhance [the plaintiff’s] case, it is not essential under

the regime of the [FELA].”); Higgins v. Consol. Rail Corp., No. 1:06-CV-689 GLS/DRH,

2008 WL 5054224, at *4 (N.D.N.Y. Nov. 21, 2008) (finding an issue of fact as to

causation even if expert testimony had been excluded because due to the slight burden

of proof in FELA actions, and stating that a jury may make inferences in an FELA case

that it otherwise could not); Sunnycalb v. CSX Transp., Inc., 926 F. Supp. 2d 988, 995-

96 (S.D. Ohio 2013) (finding that the plaintiff’s inability to establish a precise level of

chemical exposure did not bar recovery under FELA—the evidence was sufficient for

the jury to draw the reasonable inference that CSX's negligence played a part in

plaintiff's injuries); Payne v. CSX Transp., Inc., 467 S.W.3d 413, 457 (Tenn. 2015)

(“[S]tated simply, the Plaintiff's experts were not required to establish ‘a dose exposure

above a certain amount’ before they could testify about causation.”); and Russell v. Ill.



                                              17
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 18 of 22 - Page ID # 2341



Cent. R.R., No. W2013-02453-COA-R3-CV, 2015 WL 4039982 (rejecting defendant

railroad’s contention that an expert’s opinions were not reliable because the differential

diagnoses on which they were based “did not consider the dose, frequency or duration”

of the plaintiff’s exposure to carcinogens at work).

IV.    DISCUSSION

       The Court first finds the defendant’s motions to exclude the testimony of Drs.

Landolph and Gale should be denied. Both experts are clearly qualified to render their

opinions and their opinions are relevant and reliable enough to pass muster under Rule

702 and Daubert.

       The Court rejects the defendant’s contention that Dr. Landolph’s testimony lacks

foundation and is unreliable because it is based only on plaintiff’s counsel’s assessment

of Langrell’s exposure. To the contrary, Dr. Landolph testified that he relied on studies

of exposure involving railroad workers and similar occupations. He based his testimony

on materials furnished by the plaintiff’s attorney, a review of the literature, and his

extensive knowledge, experience, and expertise. He also spoke to Dr. Gale. Based on

that evidence, he testified that there was no safe threshold with regard to most of the

carcinogens and that Langrell had been exposed to an excess cancer risk over the

course of twenty years of work on the railroad. He based his opinion, in part on the

length of time Langrell had been exposed to carcinogens at the railroad. His testimony

is sufficient with respect to general causation. Dr. Landolph’s review of the literature

indicated that Langrell’s exposure over his work life was elevated and put him at

increased risk.




                                            18
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 19 of 22 - Page ID # 2342



       A differential diagnosis is a tested methodology that has been subjected to peer

review/publication, has been shown not to frequently lead to incorrect results, and is

accepted in the medical community. Dr. Gale testified that he performed a differential

diagnosis or etiology.   He testified to a reasonable degree of medical certainty that

Langrell’s exposure to toxins in diesel exhaust over twenty years of employment

contributed to Langrell’s tonsillar cancer. Dr. Gale’s testimony is sufficient to assist the

trier of fact on determining the requisite causal connection between the toxins at issue

and the injury—that U.P.’s allegedly negligent conduct in exposing Langrell to diesel

exhaust and other carcinogens over twenty years of employment—played a part in

Langrell’s development of tonsil cancer. He explained that conductors and brakemen

exposed to diesel exhaust in the railroad industry by inhalation may be expected to

experience at least additive effects and possibly synergistic effects in toxicity and they

are at increased risk of incurring lung cancer, soft tissue sarcomas, and pharyngeal

cancer, including tonsillar cancer, and other cancers.       He properly extrapolated his

opinion that exposure to diesel exhaust contributed to Langrell’s tonsillar cancer.

       The lack of quantitative data is not fatal to the admissibility of the experts’

opinions since the lack of such data is typical in epidemiological cases. The alleged

shortcomings in the experts’ evaluations are properly the subject of cross-examination

and do not call for exclusion of the testimony. Similarly, the experts’ testimony is not so

lacking in foundation as to be inadmissible.

       U.P. mischaracterizes this action as a toxic tort case, without recognizing that it is

a toxic tort case under the FELA. The defendant’s criticisms would have more force if

the case required a showing of proximate cause.           If the plaintiff had to prove the



                                               19
    8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 20 of 22 - Page ID # 2343



exposure proximately caused the injury, the experts’ testimony would be less relevant

and would not necessarily be sufficiently tied to the facts of the case to assist the jury.

Under the FELA, however, the plaintiff need not demonstrate the railroad’s conduct was

the proximate cause, but only that it played a part—no matter how small—in the injury.

         The Court finds the experts’ opinions on causation have a factual basis and are

supported by accepted scientific theories.            The record shows the experts based their

opinions on medical records, peer-reviewed studies, and evidence of exposures that

covered a long period of time. They also relied on their education and experience in the

fields of statistics, toxicology, carcinogenesis, and oncology. The defendant’s criticisms

go to the weight, rather than the admissibility of the testimony.

         The defendant relies in part on the declarations of its experts to discredit Dr.

Landolph and Dr. Gale.           The defendant’s showing presents a classic battle of the

experts. The jury should decide among the conflicting views of different experts. If the

Court were to credit the testimony of the Railroad’s experts over the plaintiff’s, it would

invade the province of the jury.

         Moreover, the Court finds the defendant’s reliance on the exclusion of expert

testimony in other cases in this district is unavailing. First, this Court is not bound by

those decisions and they each involved a different expert, a different disease, a different

job, and different factors relevant to the differential etiology analysis. Also, the cases

are on appeal.6


6
  See McLaughlin v. BNSF Ry. Co., No. 4:18-CV-3047, 2020 WL 641729, at *6 (D. Neb. Feb. 11, 2020)
(the causation testimony of an expert was excluded because the expert failed to adequately rule in diesel
exhaust as a cause, however small, of the carman plaintiff’s lung cancer and failed to adequately rule out
thirty-year, pack-and-a-half -a-day cigarette smoking as the so le cause of the lung cancer), appeal
docketed, No. 20-1494 (8th Cir. Mar. 10, 2020); West v. Union Pac. R.R. Co., No. 8: 17CV36, 2020 WL
531994, at *5 (D. Neb. Feb. 3, 2020) (excluding the causation testimony of Dr. E rnes t Chiodo t hat t he
plaintiff, a locomotive engineer who had renal cancer, was exposed to a high-level of diesel ex haust as

                                                   20
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 21 of 22 - Page ID # 2344



V.      CONCLUSION

        In conclusion, the Court’s review of the record shows that the scientific testim ony

at issue rests on “appropriate validation—i.e., ‘good grounds’, based on what is known,”

Daubert, 509 U.S. 590, and “should be tested by the adversary process with competing

expert testimony and cross-examination, rather than excluded by the court at the

outset.”   Johnson, 754 F.3d at 562.            The experts’ opinion are not so “fundamentally

unsupported that [the testimony] can offer no assistance to the jury.” Bonner, 259 F.3d

at 929–30.

        The methodology employed by the plaintiff’s experts is scientifically valid, can

properly be applied to the facts of this case, and is reliable enough to assist the trier of

fact. See Daubert, 509 U.S. at 593–94. This is not the sort of junk science that Daubert

addresses. Even if there are grounds for some alternative conclusion or flaws in the

experts' methods, the expert testimony at issue is within “the range where experts might

reasonably differ,” and the jury, not the trial court, should be the one to “decide among

the conflicting views of different experts.” Kumho Tire, 526 U.S. at 153.

        With the admission of the expert testimony, there is an issue of fact for the jury

on the exposures and whether the exposures contributed to the plaintiff’s tonsil cancer.

U.P. has not shown as a matter of law that the plaintiff cannot prevail in establishing that




speculation based only on the job the plaintiff held, without reliance on t he t estimony of an ind ust rial
hygiene expert or other facts or data), appeal docketed, No. 20-1422 (8th Cir. Mar. 4, 2020); and Harder
v. Union Pac. R.R. Co., No. 8:18CV58, 2020 WL 469880, at *1 (D. Neb. Jan. 29, 2020)(excluding ex pert
testimony of Dr. Ernest Chiodo that the railroad machinist’s follicular lymphoma (a type of Non-Hodgk in’s
Lymphoma) was caused by exposure to diesel exhaust, solvents, welding f umes, and benzenexic
substances while working on locomotives because the expert was unaware of t he p laint if f’s lengt h of
exposure, concentration of exposure, and the atmosphere of exposure), appeal docketed, No . 20-1417
(8th Cir. Mar. 2, 2020).


                                                    21
 8:18-cv-00057-JFB-CRZ Doc # 60 Filed: 06/05/20 Page 22 of 22 - Page ID # 2345



U.P.’s negligence “played a part” in Langrell’s tonsil cancer.    Accordingly, the Court

finds the defendant’s motion for summary judgment should also be denied.

      IT IS ORDERED:

      1.     The defendant’s motion for summary judgment (Filing No. 38) is

             denied.

      2.     The defendant’s motion in limine (Filing No. 41) is denied.

      Dated this 5th day of June, 2020.



                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                           22
